           Case 21-11271-abl         Doc 279     Entered 07/19/21 20:11:05      Page 1 of 52




 1
     BRIAN D. SHAPIRO, ESQ.
 2   Law Office of Brian D. Shapiro, LLC
     510 S. 8th Street
 3   Las Vegas, NV 89101
     (702) 386-8600 Fax (702) 383-0994
 4
     brian@brianshapirolaw.com
 5   Proposed Attorney for Trustee

 6

 7
                              UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF NEVADA
 8
         In Re:                                        Case No. 21-11271-abl
 9                                                     Chapter 7
10
         MEDOLAC LABORATORIES, A
         PUBLIC BENEFIT CORPORATION,
11

12

13                                       Debtor(s).

14

15                             MOTION TO APPROVE SETTLEMENT1
16
                  Brian D. Shapiro, (“Trustee”) submits his motion to approve settlement with Doug
17

18   Hughes (“Motion”). This Motion is based upon all pleadings on file in this case and any

19   oral argument that this Court may permit. The Trustee respectfully requests this Court take
20
     judicial notice of the official court Docket in Debtor’s case to the extent appropriate under
21
     and permitted by FRE 201(b) and (c).
22

23

24

25
     1
       All references to “ECF No.” are to the numbers assigned to the documents filed in this
26   bankruptcy case as they appear on the case docket maintained by the Clerk of the Court.
27
     All references to “Section” are to provisions of the Bankruptcy Code, 11 U.S.C. § 101, et
     seq. All textual references to “Bankruptcy Rule” are to the Federal Rules of Bankruptcy
28   Procedure. All textual references to “Civil Rule” are to the Federal Rules of Civil
     Procedure. All references to “FRE” are to the Federal Rules of Evidence



                                                      -1-
     Case 21-11271-abl       Doc 279     Entered 07/19/21 20:11:05         Page 2 of 52




 1                                       BACKGROUND
 2
     1. On March 17, 2021, Medolac Laboratories, a Public Benefit Corporation
 3

 4      (“Medolac”) filed a Chapter 11 Bankruptcy Petition and chose to proceed under

 5      Subchapter V of Chapter 11 (“Petition”). See, ECF No. 1.
 6
     2. Om March 18, 2021, the United States Trustee appointed Brian D. Shapiro as the
 7
        Subchapter V Trustee. See, ECF No. 7.
 8

 9
     3. On March 19, 2021, Medolac filed an emergency motion for (a) the entry of interim

10      and final orders authorizing the debtor to obtain senior secured, super priority post-
11      petition financing; (b) granting liens and super priority claims; (c) approving loan
12
        documents relating to the foregoing; (d) modifying the automatic stay; (e)
13
        scheduling final hearing; (ii) authorizing the use of cash collateral or alleged cash
14

15      collateral; and (iii) granting related relief. See, ECF No. 19 (referred to herein as

16      “DIP Financing Motion”).
17
     4. The DIP Financing Motion requested approval of Debtor in Possession Financing
18
        with Doug Hughes (“Hughes”) in an amount not to exceed $500,000.00. Id.
19
     5. On March 30, 2021, Medolac filed its Bankruptcy Schedules (the “Schedules”).
20

21      See, ECF No. 50.

22

23

24

25

26

27

28




                                             -2-
     Case 21-11271-abl       Doc 279     Entered 07/19/21 20:11:05   Page 3 of 52




     6. The Schedules at ECF No. 50 p. 3-10, listed a value of Medolac’s assets in the
 1

 2      amount of $2,151,701.38 which consisted of the following:

 3       Description                               Amount
 4
         Cash in Hand                              $416.00
 5
         Cash In Bank Accounts                     $211,718.37
 6

 7       Deposits                                  $26,936.76

 8       Retainers for Professionals               $30,560.50
 9
         Prepaid Health Insurance                  $6584.31
10
         Prepaid Insurance                         $30,168.58
11

12
         Property Taxes                            $8,824.29

13       Account Receivables                       $209,621.31
14
         Donor Milk (cost basis)                   $469,487.67
15
         Finished Product (cost basis)             $63,627.62
16
         Furniture and Fixtures (net book value)   $12,62.00
17

18       Computer Equipment                        $5,979.94
19       1989 Dodge Ram 1500 Truck                 $500.00
20
         2005 Ford F-150                           $5,000.00
21
         Machinery and Equipment                   $968,740.74
22

23       (net book value)

24       Shop Tools                                $1,811.17
25
         (net book value)
26
         Laboratory Equipment                      $93,748.12
27

28
         (net book value)




                                           -3-
     Case 21-11271-abl       Doc 279      Entered 07/19/21 20:11:05        Page 4 of 52




          Lease for 1031 Boulder City Pkwy.          Unknown
 1

 2        Claims Against Prolacta                    Unknown
 3        Claims for Collection of Receivables       Unknown
 4
          Claims arising out of intellectual Unknown
 5
          property
 6

 7        Potential Tax Claims and Refunds           Unknown

 8

 9
     7. On March 30, 2021, this Court entered an interim order approving the DIP
10
        Financing Motion. See, ECF No. 52
11

12
     8. On April 26, 2021, this Court entered a final order approving the DIP Financing

13      Motion. See, ECF No. 90.
14   9. On May 13, 2021, Prolacta Bioscience, Inc. (“Prolacta”), with a request for shorten
15
        time, filed a motion to dismiss Medolac’s bankruptcy case (“Prolacta’s Motion to
16
        Dismiss”). See, ECF No. 124.
17

18   10. On May 14, 2021, Liquid Gold, LLC (“Liquid Gold”), with a request for shorten

19      time, filed a motion to dismiss Medolac’s bankruptcy case (“Liquid Gold’s
20
        Motion to Dismiss”). See ECF No. 136.
21
     11. On July 2, 2021, this Court stated its oral ruling granting both Prolacta’s Motion to
22
        Dismiss and Liquid Gold’s Motion to Dismiss for cause and converting Medolac’s
23

24      bankruptcy case to one under chapter 7 of the Bankruptcy Code. See, ECF No.

25      234.
26

27

28




                                             -4-
     Case 21-11271-abl      Doc 279      Entered 07/19/21 20:11:05         Page 5 of 52




     12. On July 6, 2021, Hughes, by and through counsel, advised the Debtor that it was
 1

 2      now in default under the terms of the financing approved by this Court. A copy of

 3      the July 6, 2021, notice of default is attached hereto as Exhibit 1.
 4
     13. On July 7, 2021, this Court entered an order granting Prolacta’s Motion to Dismiss
 5
        but converted the case to a Chapter 7. See, ECF No. 234.
 6

 7
     14. On July 7, 2021, this Court entered an order granting Liquid Gold’s Motion to

 8      Dismiss but converted the case to a Chapter 7. See, ECF No. 236.
 9
     15. On July 8, 2021, the United States Trustee appointed Brian D. Shapiro as the
10
        Chapter 7 Trustee (“Trustee”) of Medolac’s bankruptcy case (“Bankruptcy
11
        Estate” or “Estate”). See, ECF No. 241.
12
     16. On July 14, 2021, the Bankruptcy Estate received a notice of proposal to accept
13
        collateral in full satisfaction of secured obligations. A copy of such notice is
14
        attached hereto as Exhibit 2.
15
     17. Upon being appointed as the Trustee, the Trustee immediately contacted Liquid
16
        Gold and Prolacta along with other entities who have previously expressed an
17
        interest in the assets of Medolac or purchasing the ongoing business of Medolac.
18
        Also, the Trustee spoke with three parties who have not appeared in the Bankruptcy
19
        Case but were inquiring into the assets of the Bankruptcy Estate. See generally,
20
        Declaration of Brian D. Shapiro.
21
     18. As of the date of the filing of this Motion, neither Liquid Gold, Prolacta nor any
22
        other third party have made any offers to purchase assets of the Bankruptcy Estate.
23
        Prolacta initially advised the Trustee that it was not interested in purchasing such
24
        assets. However, after the Trustee inquired about a consent to an order shortening
25
        time to the approval of this Motion, Prolacta expressed a renewed interest in
26
        purchasing the Estate’s assets. Email communications from Prolacta’s counsel and
27

28




                                             -5-
     Case 21-11271-abl       Doc 279     Entered 07/19/21 20:11:05         Page 6 of 52




 1      the Trustee are collectively attached hereto as Exhibit 3.            See generally,
 2      Declaration of Brian D. Shapiro.
 3   19. The main equipment that was being utilized by Medolac to produce its product are
 4      leased. Some of the leases appear to be actual purchase agreements. The Trustee
 5      has attempted to gather information as to the buyout of such leases but not all
 6      figures have been obtained. A copy of the Trustee’s report is attached hereto as
 7      Exhibit 4. See generally, Declaration of Brian D. Shapiro.
 8   20. The Trustee has recovered $184,770.79 in cash and has determined that there are
 9      account receivables in the amount of $131,737.20. At this time, it is unknown as
10      to the potential of collecting such receivables. The Trustee is aware that in his past
11      experiences, collection of receivables of a chapter 7 debtor is extremely difficult.
12      Further, the longer the receivables age, the more difficult they become to collect.
13      Whether the receivables are collectable based upon the type of product sold by
14      Medolac and that its customers are medical facilities is unknown at this time. See
15      generally, Declaration of Brian D. Shapiro.
16   21. The Trustee is confident that the equipment owned by the Bankruptcy Estate has
17      some type of liquidation value to the Estate, but it does not appear that the value of
18      the equipment would result in net funds to the Estate. Attached hereto as Exhibit
19      5, is a list of assets that is owned by the Estate which reflects a “salvage” value of
20      $187,379.12. The equipment is located at the Debtor’s leased facility. As such,
21      the Bankruptcy Estate’s administrative expense for the lease will increase the
22      longer this equipment remains there. The true liquidation value of the equipment
23      is not known as such value would be determined by a duly noticed auction. See
24      generally, Declaration of Brian D. Shapiro.
25

26

27

28




                                             -6-
     Case 21-11271-abl        Doc 279      Entered 07/19/21 20:11:05         Page 7 of 52




 1   22. The Bankruptcy Estate is also in possession of completed product that has some
 2      type of value. The Estate is in possession of 19 cases of the product known as
 3      Benefit 24, 89 cases of Benefit 20, and 77 cases of Benefit 18. Also, there are
 4      approximately 3850 individualized pouches that have not been labeled nor boxed.
 5      All cases consist of 48 pouches. This product also remains at the Debtor’s leased
 6      facility. Id.
 7   23. It is the Trustee’s belief that Medolac has potential value as an operating entity. For
 8      instance, Medolac was awaiting a formal agreement to produce its product for a
 9      large hospital consortium. Unfortunately, such written agreement was provided to
10      Medolac after the conversion of the case. In addition, Medolac had received an
11      order of 62 cases which could have resulted in a receivable of $83,052.17. Due to
12      the conversion of the case to a Chapter 7, Medolac is not operating. Id.
13   24. The Trustee did consider filing a motion to operate the business, but the Estate had
14      no funds to continue to be a viable business and it would need the consent along
15      with additional contribution of funds by Hughes to operate the business. Hughes
16      was not willing to consent nor lend any additional funds. As such, the Trustee
17      chose not to proceed with the filing of the motion to operate. Accordingly, the
18      value of the Estate has significantly decreased and as time continues to go by, it is
19      likely that the value of the Estate will continue to decrease. Moreover, as a potential
20      foreclosure was imminent, the Trustee had limited time to find a potential purchaser
21      for the Estate’s assets or even to attempt to market the assets for sale through a
22      public action. Id.
23   25. As to a public auction, in the Trustee’s experience, an auctioneer would likely
24      charge a 25% commission, and a 10% buyer’s premium plus costs. If an auction
25      were to occur, the first money recovered would have to pay back the secured
26      creditors which includes Hughes, the Small Business Administration (“SBA”) and
27      any finance company of the “leased” equipment. By focusing only on Hughes and
28      the SBA, the Estate would need to be able to sell the Estate’s assets for at least one




                                              -7-
     Case 21-11271-abl       Doc 279     Entered 07/19/21 20:11:05        Page 8 of 52




 1      million dollars to break even ($250,000 commission, $600,000 owed to Hughes
 2      and $150,000 owed to the SBA). Id.
 3   26. The Trustee would have a difficult time to proceed with a public auction. The terms
 4      of the DIP Financing Motion, which was approved by this Court, provided in part
 5      that the stay was terminated in favor of Hughes without the need of any additional
 6      court order. Absent the Settlement Agreement, a consensual stay was not agreeable
 7      by Hughes. It is the Trustee’s belief that to obtain a stay of any foreclosure, he
 8      would be forced to file an adversary proceeding against Hughes and request that he
 9      be enjoined from proceeding on the foreclosure. If an adversary proceeding was
10      filed, then the Trustee would be concerned about the likelihood of success and the
11      cost to maintain such proceeding. As a foreclosure is pending, the timing to secure
12      and properly market a public auction is extremely limited Id.
13   27. To recover funds for the Estate, the Trustee has alleged that Hughes is not properly
14      secured in the cash located in the bank accounts, the account receivables, the
15      avoidance actions, and other potential actions. The Trustee has advised Hughes if
16      he moves forward through the foreclosure process, he is subject to the equitable
17      doctrine of marshalling. Finally, if Hughes forecloses on the Estates’ assets, the
18      Trustee has alleged that he could be subject to an avoidance action because there is
19      a potential that the actual value of the assets of the Estate could be valued
20      significantly more than the amount owed to Hughes. Id.
21   28. Due to the allegations made by the Trustee, Hughes and the Estate negotiated a
22      resolution to resolve any and all disputes. An agreement has been reached which
23      will result in funds being paid to the Estate along with a retention of a variety of
24      causes of action. A copy of the agreement along with an amendment is attached
25      hereto collectively as Exhibit 6 (the “Settlement Agreement”). See generally,
26      Trustee’s Declaration in Support.
27

28




                                             -8-
     Case 21-11271-abl         Doc 279     Entered 07/19/21 20:11:05         Page 9 of 52




 1   29. The Settlement Agreement resolves all disputes, and the pertinent part of the
 2      Agreement provides as follows:
 3              a. Hughes underlying debt will be fully satisfied by the retention of the
 4                    Estate’s assets. However, the Estate shall retain the following assets:
 5                       1. Cash held by the Debtor in any account.
 6                       2. All Debtor’s account receivables.
 7                       3. Any and all claims against Prolacta.
 8                       4. All Chapter 5 avoidance claims
 9              b. After paying applicable costs, the proceeds, if any, received on the
10                    claims against Prolacta, cash held in any account and the account
11                    receivables, shall be divided between Hughes and the Estate. Hughes
12                    shall be entitled to receive 50% of the net proceeds of such assets.
13              c. Hughes shall pay the Estate an additional $750,000.00 to satisfy the
14                    claims asserted by the Estate.
15              d. Hughes shall not be permitted to foreclose on its remaining Collateral
16                    until the earlier of, entry of this Court’s order approving the Settlement
17                    Agreement or 6 days after entry of an order denying the Settlement
18                    Agreement.
19              Id.
20   30. Prior to entering into the Settlement Agreement, the Trustee examined factors
21      including the probability of success in any claims against Hughes, the difficulties
22      in the matter of collection, the cost and complexity of litigation and the best interest
23      of creditors. Each of the factors played a part in the Trustee’s decision to enter into
24      the Settlement Agreement. Id.
25   31. The Trustee was concerned about the viability of the allegation he has made against
26      Hughes. The Bankruptcy Court would be forced to interpret its own order and the
27      agreement made between the Chapter 11 Debtor and Hughes. The Court would
28




                                               -9-
     Case 21-11271-abl      Doc 279      Entered 07/19/21 20:11:05          Page 10 of 52




 1      need to determine what is the collateral securing Hughes’ loan. It is not entirely
 2      certain that the Court would rule in favor of the Trustee as to his allegations. Id.
 3   32. The Trustee is more confident on his marshalling allegation and fraudulent transfer
 4      allegation, but such allegations are only viable if the elements of such causes of
 5      action are met and that the value of the assets are significantly more than the amount
 6      of the debt. Considering the ability to foreclose, the dwindling value of the assets,
 7      the continuing liability of the Bankruptcy Estate for storing these assets at the leased
 8      facility, and that no interested party has made an offer to purchase such assets, the
 9      Trustee believes that such allegations are legitimate, but the success is not
10      guaranteed. Id.
11   33. The Trustee is concerned about the collectability of Hughes. Although he does
12      believe that Hughes may be collectable, it is unknown what he personally owns or
13      whether his assets are protected through limited liability companies or other sources
14      of asset protection. Id.
15   34. The cost and complexity of this matter should not be understated. The Bankruptcy
16      Estate has no funds to litigate this case. The cost of prosecution will necessitate a
17      litigation attorney willing to take such matter contingent upon collection. Any
18      litigation is complex and potential litigation involving interpretation of court
19      orders, commercial law, fraudulent transfer law and bankruptcy law. The case will
20      be extremely complex. Id.
21   35. The amount obtained by the Estate by virtue of the Settlement Agreement is in the
22      best interest of creditors. Based upon the amount of the debt in the schedules and
23      the applicable proof of claims which have been reviewed by the Trustee, it appears
24      that there will be funds available to pay priority unsecured creditors and potentially
25      unsecured creditors. The Trustee will also be able to utilize the funds to investigate
26      other potential actions. Id.
27

28




                                             -10-
     Case 21-11271-abl      Doc 279      Entered 07/19/21 20:11:05         Page 11 of 52




 1   36. Based upon the Trustee’s business judgment and the examination of applicable
 2      factors, the Trustee believes that Settlement Agreement is in the best interest of the
 3      Bankruptcy Estate. Id.
 4                                    LEGAL ARGUMENT
 5
     JURISDICTION, VENUE; CORE PROCEEDING
 6
     37. This Court has jurisdiction over Medolac’s Chapter 7 bankruptcy case. 28 U.S.C.
 7
        §§ 1334(a) and 157(a), and LR 1001(b)(1).
 8

 9   38. Venue of Medolac’s Chapter 7 bankruptcy case is proper in the District of Nevada

10      under 28 U.S.C. §1408 and 1409.
11
     39. Under 28 U.S.C. §§ 1334 and 157(b)(2)(H), (K) and (O), bankruptcy courts have
12
        core subject-matter jurisdiction as to proceedings to determine, avoid or recover
13

14
        fraudulent conveyances, determination of the validity, extent or priority of liens and

15      other proceedings affecting the liquidation of the assets of the estate.
16
     40. The statutory predicate for the relief sought is Sections 105(a), 363(b) and Rule
17
        9019.
18

19   CONTROLLING LAW
20
     41. The Trustee is requesting this Court to approve the Settlement as stated within the
21

22
        Settlement Agreement pursuant to Section 105(a) and Rule 9019(a). Rule 9019(a)

23      provides:
24
           On motion by the trustee and after notice and a hearing, the court may
25         approve a compromise or settlement.
26

27   42. "The purpose of a compromise agreement is to allow the trustee and the creditors
28
        to avoid the expenses and burdens associated with litigating sharply contested and



                                            -11-
     Case 21-11271-abl     Doc 279     Entered 07/19/21 20:11:05        Page 12 of 52




        dubious claims." In re A & C Properties, 784 F.2d 1377, 1380-81 (9th Cir. 1986).
 1

 2      The bankruptcy court has great latitude in approving compromise agreements. In

 3      re Woodson, 839 F.2d 610, 620 (9th Cir. 1988). However, the court's discretion is
 4
        not unlimited. The court may approve a compromise only if it is "fair and
 5
        equitable." A & C Properties at 1381. In approving a proposed compromise in
 6

 7
        bankruptcy proceedings, the court must consider: (a) The probability of success in

 8      the litigation; (b) the difficulties, if any, to be encountered in the matter of
 9      collection; (c) the complexity of the litigation involved, and the expense,
10
        inconvenience and delay necessarily attending it; (d) the paramount interest of the
11
        creditors and a proper deference to their reasonable views in the premises. Id. at
12

13      1381 (citations omitted).   “It is not necessary to satisfy each of these factors

14      provided that the factors as a whole favor approving the settlement.” In re Pacific
15
        Gas & Elec. Co., 304 B.R. 395, 417 (Bankr. N.D. Cal. 2004).        Ultimately, the
16
        Court must determine if the settlement is reasonable given the particular
17
        circumstances of the case. A & C Properties, 784 F.2d at 1381. The Court’s role
18

19      in considering a proposed compromise is “to canvas the issues and see whether the

20      settlement falls below the lowest point in the range of reasonableness.” Id. at 417
21
        citing In re Drexel Burnham Lambert Group, Inc., 134 B.R. 493, 496-97 (Bankr.
22
        S.D.N.Y. 1991). Although the Trustee bears the burden of persuasion, “a court
23

24
        generally gives deference to a trustee’s business judgment in deciding whether to

25      settle a matter.” In re Mickey Thompson Entm’t Group, Inc., 292 B.R. 415, 420
26      (9th Cir. BAP 2003). See also, In re Hyloft, 451 B.R. 104 (Bankr D. Nev. 2011)
27
        [Court finding that the settlement was not fair and equitable under the A & C
28




                                           -12-
     Case 21-11271-abl       Doc 279    Entered 07/19/21 20:11:05         Page 13 of 52




        Factors] and In re Endoscopy Ctr. of Southern Nevada, 451 B.R. 527 (Bankr. D.
 1

 2      Nev 2011) [Trustee met his burden demonstrating that the settlement was in the

 3      best interest of the estate].
 4
     43. Applying the A&C Properties factors, the Trustee submits the proposed Settlement
 5
        Agreement is fair and equitable, within the Trustee’s reasonable business judgment,
 6

 7
        and in the best interest of the Debtor’s estate for the following reasons.

 8
     Probability of Success
 9

10   44. The Trustee is confident that he has claims against Hughes. However, the Trustee

11      acknowledges that there is always some level of uncertainty and risk in litigation.
12
        Although no adversary case has been filed against Hughes, the Trustee has
13
        examined potential defenses as to his claims and is forced to acknowledge that it is
14

15
        an uphill battle to prevail against Hughes. In particular, the Trustee is aware of the

16      Court order approving the financing agreement with Medolac, that equitable
17      considerations could favor Hughes not the Estate, and that there is an issue as to the
18
        determination of the value of the Estate’s assets. For instance, for the Estate to
19
        prevail on valuation, it must be a high valuation. Considering that Debtor is not
20

21      operating, some of the equipment is leased, and Liquid Gold, Prolacta nor no other

22      party made an offer to purchase such assets, the Trustee may have a difficult time
23
        in asserting a marshalling action and/or fraudulent transfer action. Reviewing these
24
        potential defenses available to Hughes, the Trustee has determined that reasonable
25
        defenses exist with respect to the underlying theories of recovery.
26

27

28




                                            -13-
     Case 21-11271-abl     Doc 279     Entered 07/19/21 20:11:05          Page 14 of 52




     Difficulties in the Matter of Collection
 1

 2
     45. The Settlement Agreement provides terms of resolution of all disputes as
 3
        between the Estate and Hughes. The Settlement Agreement allows for certainty in
 4
        both means of payment and collection from Hughes. While the Trustee, upon
 5

 6      information and belief, expects that Hughes could have the financial

 7      wherewithal to satisfy a judgment, that does not necessarily mean that Hughes
 8
        would either willingly or promptly do so such that the Trustee’s further resort to
 9
        remedies under either the Bankruptcy Code or otherwise applicable law can be
10

11
        categorically dismissed out of hand. Accordingly, the payment and collection

12      issues only slightly favors settlement or is, at worst, a neutral factor in the
13      Trustee’s analysis of the approval of the Settlement Agreement.
14

15
     Cost and Complexity of Litigation

16
     46. If the Bankruptcy Estate files an Adversary Proceeding against Hughes, the
17
        complexity, inconvenience, delay, and expense can be expected to increase
18
        substantially; especially if the Adversary Case were to proceed to a trial on
19

20      the merits.     The allegations against Hughes arise from the DIP Financing

21      Agreement, the equitable doctrine of marshalling and fraudulent transfer law.
22
        These claims involve fact intensive questions, as well as complicated questions
23
        of law, the resolution of which could potentially require costly legal research
24

25
        and briefing, evaluation, development, the collection of vast amounts of

26      documentary evidence in preparation for trial, and potentially lengthy direct and
27
        cross-examinations of witnesses (and related preparation) with no certainty of
28
        achieving an outcome that is at least as favorable to the Bankruptcy Estate as



                                           -14-
     Case 21-11271-abl      Doc 279     Entered 07/19/21 20:11:05         Page 15 of 52




        that set forth in the Settlement Agreement. Further, even a successful outcome
 1

 2      through litigation through trial on the merits could likely result in an appeal by

 3      the losing party of one or more of the legal and factual issues that would
 4
        likely be contested were an adversary case be litigated through a trial on the merits.
 5
     47. Thus, the complexity, inconvenience, delay, uncertainty, and expense of litigating
 6

 7
        the Adversary Case through a trial on the merits militates heavily in favor of

 8      resolving this dispute through the Settlement Agreement.
 9
     Interests of Creditors.
10

11   48. The Settlement Agreement provides for a full and final resolution of the claims
12
        against Hughes.        The Trustee believes that the Settlement Agreement and
13
        corresponding terms thereunder best serve the interests of all creditors because
14

15
        it secures additional funds in the form of the Settlement Funds for the

16      Bankruptcy Estate and removes Hughes’ claim against the Bankruptcy Estate. The
17      Settlement Agreement thereby increases the prospects of payment of estate
18
        dividends to holders of allowed prepetition general unsecured claims against the
19
        Bankruptcy Estate and reduces the risk of delayed and expensive litigation of the
20

21      filing and prosecution of an adversary case. The Settlement Agreement also

22      resolves the allegations in an efficient manner, thereby        minimizing    further
23
        litigation, bankruptcy costs and attorneys’ fees.
24
     Sale Aspects of Approval of Settlement.
25
     49. Where a settlement of a dispute involves the sale of legal claims to one of the
26

27      settling parties, such as in the case at hand, the court should apply the requirements

28      of section 363 of the Bankruptcy Code to the sale. See Adeli v. Barclay (In re



                                            -15-
     Case 21-11271-abl        Doc 279   Entered 07/19/21 20:11:05         Page 16 of 52




        Berkeley Del. Court, LLC), 834 F.3d 1036, 1039-1040 (9th Cir. 2016) (citing
 1

 2      Goodwin v. Mickey Thompson Entm’t Grp., Inc. (In re Mickey Thompson Entm’t

 3      Grp., Inc.), 292 B.R. 415, 422 (B.A.P. 9th Cir. 2003)); see also Fitzgerald v. Ninn
 4
        Worx Sr, Inc. (In re Fitzgerald), 428 B.R. 872, 884 (B.A.P. 9th Cir. 2010) (noting
 5
        that “[t]he sale at issue here was both a sale under section 363 and a compromise
 6

 7
        under Rule 9019.”). In Mickey Thomson, the BAP explained that “the disposition

 8      by way of ‘compromise’ of a claim that is an asset of the estate is the equivalent of
 9      a sale of the intangible property represented by the claim” and thus that “a
10
        bankruptcy court is obliged to consider . . . whether any property of the estate that
11
        would be disposed of in connection with the settlement might draw a higher price
12

13      through a competitive process and be the proper subject of a section 363 sale.” 292

14      B.R. at 421-22.
15
     50. Section 363(b)(1) of the Bankruptcy Code provides that a trustee, after notice and
16
        a hearing, may use, sell, or lease, other than in the ordinary course of business,
17
        property of the estate. This provision generally allows a trustee (subject to Court
18

19      approval) to sell property of the estate outside the ordinary course of business where

20      the proposed sale is a sound exercise of the trustee’s business judgment and the sale
21
        is proposed in good faith and for fair value. See Walter v. Sunwest Bank (In re
22
        Walter), 83 B.R. 14, 19-20 (B.A.P. 9th Cir. 1988) (quoting Institutional Creditors
23

24
        of Continental Air Lines, Inc. v. Continental Air Lines, Inc. (In re Continental Air

25      Lines, Inc.), 780 F.2d 1223, 1226 (6th Cir. 1986), and in turn citing Committee of
26      Equity Security Holders v. Lionel Corp. (In re Lionel Corp.), 722 F.2d 1063, 1069-
27
        71 (2d Cir. 1983)).
28




                                            -16-
     Case 21-11271-abl       Doc 279     Entered 07/19/21 20:11:05          Page 17 of 52




     51. “The court’s obligation in § 363(b) sales is to assure that optimal value is realized
 1

 2      by the estate under the circumstances.” Simantob v. Claims Prosecutor, LLC (In

 3      re Lahijani), 325 B.R. 282, 288-89 (B.A.P. 9th Cir. 2005).              The following
 4
        additional factors are instructive in evaluating a proposed sale: “(i) whether
 5
        adequate and reasonable notice has been provided to parties in interest, including
 6

 7
        full disclosure of the sale terms and the debtor’s relationship with the purchaser,

 8      (ii) whether the sale price is fair and reasonable, and (iii) whether the proposed
 9      buyer is proceeding in good faith.” Family Christian, LLC, 533 B.R. at 626; In re
10
        Exaeris Inc., 380 B.R. 741, 744 (Bankr. D. Del. 2008).
11
     52. Although nothing in the Bankruptcy Code prohibits a sale to insiders, “insider sales
12

13      are subject to ‘heightened scrutiny to the fairness of the value provided by the sale

14      and the good faith of the parties in executing the transaction.’” In re Roussos, 541
15
        B.R. 721, 730 (Bankr. C.D. Cal. 2015) (quoting In re Family Christian, LLC, 533
16
        B.R. 600, 622 (Bankr. W.D. Mich. 2015)). This is because insiders “usually have
17
        greater opportunities for . . . inequitable conduct.” Fabricators, Inc. v. Technical
18

19      Fabricators, Inc. (Matter of Fabricators, Inc.), 926 F.2d 1458, 1465 (5th Cir.

20      1991); see also Bayer Corp. v. MascoTech, Inc. (In re Autostyle Plastics, Inc.), 269
21
        F.3d 726, 745 (6th Cir. 2001); In re Tidal Const. Co., Inc., 446 B.R. 620, 624
22
        (Bankr. S.D. Ga. 2009) (“[E]ven when parties are completely forthright with the
23

24
        facts surrounding the transfer, § 363 sales to insiders are subject to a higher scrutiny

25      because of the opportunity for abuse.”); Rickel & Associates v. Smith (In re Rickel
26      & Assocs., Inc.), 272 B.R. 74, 100 (Bankr. S.D.N.Y. 2002) (same); In re W.A.
27
        Mallory Co., Inc., 214 B.R. 834, 837 (Bankr. E.D. Va. 1997) (same). As applied
28




                                             -17-
     Case 21-11271-abl       Doc 279     Entered 07/19/21 20:11:05        Page 18 of 52




        in the case at hand, Hughes, a party to the proposed Settlement Agreement is not
 1

 2      only the DIP lender but also an equity security holders in the Debtor, and thus an

 3      insiders.     As a result, the Court must strictly scrutinize this proposed sale
 4
        transaction.
 5
     53. In this instance, parties have been given reasonable notice of this motion and
 6

 7
        opportunity to object and/or present the Trustee a better offer. Further, all parties

 8      are aware that Hughes is not only the DIP lender to the Debtor but was also an
 9      equity holder of the Debtor.
10
     54. Given the fact that Debtor is not operating, the value of its assets is deteriorating
11
        daily with the Bankruptcy Estate’s administrative expenses continue to increase,
12

13      the amounts to be paid by Hughes for the Bankruptcy Estate’s consent to Hughes’

14      strict foreclosure in satisfaction of the DIP loan facility is more than fair and
15
        reasonable.
16
     55. Proposal of the Settlement Agreement between Hughes and the Trustee is made in
17
        good faith.
18

19   56. If a valid business justification exists for the resolution contemplated by the

20      Settlement Agreement – as it does in this Chapter 7 Case – a trustee’s decision to
21
        enter into such an agreement and seek approval of the same enjoys a strong
22
        presumption that in making a business decision the trustee acted on an informed
23

24
        basis, in good faith and in an honest belief that the action taken was in the best

25      interests of the estate. In re Integrated Res., Inc., 147 B.R. 650, 656 (S.D.N.Y.
26      1992) (quoting Smith v. Van Gorkom, 488 A.2d 858, 872 (Del. 1985)). Therefore,
27
        any party objecting to the proposed resolution must make a showing of bad faith,
28




                                             -18-
       Case 21-11271-abl          Doc 279    Entered 07/19/21 20:11:05          Page 19 of 52




           self-interest or gross negligence. In re Integrated Res., Inc., 147 B.R. at 656 (citing
 1

 2         Smith v. Van Gorkom, 488 A.2d 858, 872-73 (Del. 1985)); see also Comm. of

 3         Asbestos-Related Litigants v. Johns-Manville Corp. (In re Johns-Manville Corp.),
 4
           60 B.R. 612, 616 (Bankr. S.D. N.Y. 1986) (Where the trustee articulates a
 5
           reasonable basis for its business decisions (as distinct from a decision made
 6

 7
           arbitrarily or capriciously), courts will generally not entertain objections to the

 8         trustee’s conduct.).
 9   Cause Exists To Eliminate Any Stay Imposed By The Bankruptcy Rules.
10
        57. Bankruptcy Rule 6004(h) provides that an “order authorizing the use, sale, or lease
11
           of property ... is stayed until the expiration of 14 days after entry of the order, unless
12

13         the court orders otherwise.” Fed. R. Bankr. P. 6004(h).

14      58. The Trustee requests that any order approving this Motion be effective
15
           immediately, thereby waiving the 14-day stays imposed by Bankruptcy Rules 6004.
16
           This waiver or elimination of the 14-day stay is necessary to complete the strict
17
           foreclosure and the funds to be received by the Bankruptcy Estate as expeditiously
18

19         as possible. The Trustee respectfully submits that it is in the best interest of the

20         Estates to consummate the Settlement Agreement as soon as possible. Accordingly,
21
           the Trustee requests that the Court eliminate the 14-day stay imposed by
22
           Bankruptcy Rule 6004.
23

24

25

26

27

28




                                                 -19-
     Case 21-11271-abl      Doc 279    Entered 07/19/21 20:11:05        Page 20 of 52




                                        CONCLUSION
 1

 2   59. Simply put, the Settlement Agreement is fair and equitable. The settlement

 3      rests well above the lowest point in the range of reasonable potential litigation
 4
        and settlement outcomes within the meaning of the Ninth Circuit’s governing
 5
        decision in A & C Properties. For the reasons set forth herein, the Trustee submits
 6

 7
        that under the circumstances of this case, the Settlement Agreement is fair and

 8      reasonable and should be approved with a waiver of any stay imposed by the
 9      Bankruptcy Rules.
10

11      DATED: 7-18-21                               /s/ Brian D. Shapiro
12
                                                     BRIAN D. SHAPIRO, ESQ.
                                                     Law Office of Brian D. Shapiro
13                                                   510 S. 8th Street
                                                     Las Vegas, NV 89101
14                                                   (702) 386-8600 Fax (702) 383-0994
15
                                                     brian@brianshapirolaw.com
                                                     Proposed Attorney for Trustee
16

17

18

19

20

21

22

23

24

25

26

27

28




                                           -20-
Case 21-11271-abl   Doc 279   Entered 07/19/21 20:11:05   Page 21 of 52




                      EXHIBIT 1
          Case 21-11271-abl          Doc 279    Entered 07/19/21 20:11:05      Page 22 of 52




Donald H. Cram                                                              One Embarcadero Center, Suite 2600
Attorney                                                                             San Francisco, CA 94111
Direct Line: (415) 677-5536                                                        Telephone: (415) 398-3344
dhc@severson.com                                                                    Facsimile: (415) 956-0439




                                                July 6, 2021


 Via E-Mail and FedEx

 Medolac Laboratories
 Attn: Elena Medo
 1031 Boulder City Parkway
 Boulder City, Nevada 96005
 E-mail: emedo@medolac.com

 Matthew C. Zirzow
 Larson & Zirzow, LLC
 850 E. Bonneville Ave.
 Las Vegas, Nevada 89101
 E-mail: mzirzow@lzlawnv.com

           Re:        In re Medolac Laboratories, A Public Benefit Corporation
                      Case No.21-11271-abl
                      Notice of Default – Debtor in Possession Loan and Security Agreement

 Dear Ms. Medo and Mr. Zirzow:

         As you know, my firm represents Doug Hughes, the lender under that Debtor in
 Possession Loan and Security Agreement dated March 18, 2021 (“DIP Loan Facility”). The
 purpose of this letter is to provide you notice of the following occurrences that constitute events
 of default by the borrower, Medolac Laboratories (“Borrower”) under section 8 of the DIP Loan
 Facility:

        1.     Borrower’s inability to proceed as a debtor under Subchapter V of Chapter 11 of
 the Bankruptcy Code;

        2.     The milestone requirement having not been met, namely Borrower’s failure to
 confirm a Plan within 100 days after the petition date; and

           3.         Conversion of the Chapter 11 Case to a Chapter 7 under the Bankruptcy Code.

         Please also take notice, that lender intends to exercise his remedies under section 9.2 of
 the DIP Loan Facility. Lender reserves the right to pursue other remedies that he is entitled to
 under the terms of the DIP Loan Facility.


 13117.0001/15832674.1
                                       San Francisco ~ Orange County
        Case 21-11271-abl       Doc 279     Entered 07/19/21 20:11:05    Page 23 of 52




Medolac Laboratories
July 6, 2021
Page 2


       Please feel free to contact me should you have any questions or should you wish to
discuss this matter in greater detail.

                                                   Very truly yours,


                                                   /s/Donald H. Cram

                                                   Donald H. Cram

DHC:dhc

cc:      Brian Shapiro, Subchapter V Trustee (via email)
         Terri H. Didion, Assistant United States Trustee (via email)




13117.0001/15832674.1
Case 21-11271-abl   Doc 279   Entered 07/19/21 20:11:05   Page 24 of 52




                      EXHIBIT 2
          Case 21-11271-abl      Doc 279   Entered 07/19/21 20:11:05       Page 25 of 52




Donald H. Cram                                                          One Embarcadero Center, Suite 2600
Attorney                                                                         San Francisco, CA 94111
Direct Line: (415) 677-5536                                                    Telephone: (415) 398-3344
dhc@severson.com                                                                Facsimile: (415) 956-0439




                                           July 14, 2021


 Via FedEx and U.S. Mail

 Medolac Laboratories, A Public Benefit          Matthew C. Zirzow
 Corporation                                     Larson & Zirzow, LLC
 Attn: Elena Medo                                850 E. Bonneville Ave.
 1031 Boulder City Parkway                       Las Vegas, Nevada 89101
 Boulder City, Nevada 89005

 Brian Shapiro                                   Crestmark Vendor Finance, A Division of
 Chapter 7 Trustee                               Metbank
 510 S. 8th Street                               5480 Corporate Drive, Suite 350
 Las Vegas, NV 89101                             Troy, MI 48098


 Stearns Bank N.A.                               Targeted Lease Capital LLC
 500 13th Street                                 5500 Main Street, Suite 300
 Albany, MN 56307                                Williamsville, NY 14221

 Thermo Fisher Financial Services, Inc.          M2 Lease Funds LLC
 168 Third Ave.                                  175 N. Patrick Blvd., Ste. 140
 Waltham, MA 02451                               Brookfield, WI 53045

 Navitas Credit Corp.                            United States Small Business Administration
 201 Executive Center Drive, Suite 100           10737 Gateway West, 300
 Columbia, SC 29210                              El Paso, TX 79935

           Re:        NOTIFICATION OF PROPOSAL TO ACCEPT COLLATERAL IN FULL
                      SATISFACTION OF SECURED OBLIGATION
                      Debtor: Medolac Laboratories, A Public Benefit Corporation
                      Secured Party: Doug Hughes
                      Collateral: All Assets of the Debtor

 Dear Madam/Sir:

        The Debtor, Medolac Laboratories, A Public Benefit Corporation (“Debtor”), is in default
 under a Debtor in Possession Loan and Security Agreement dated March 18, 2021, entered into
 between the Debtor and the Secured Party, Doug Hughes (“Secured Party”), and approved by the


 13117.0001/15838485.1
                                   San Francisco ~ Orange County
        Case 21-11271-abl       Doc 279      Entered 07/19/21 20:11:05         Page 26 of 52




Medolac Laboratories
July 14, 2021
Page 2


United States Bankruptcy Court for the District of Nevada in the bankruptcy case of In re
Medolac Laboratories, A Public Benefit Corporation, Case No. 21-11271-abl, by Final Order
entered April 26, 2021 [Docket No. 90], granting a first priority security interest in the Collateral
consisting of All Assets of the Debtor (the “Collateral”). The Collateral does not include
equipment leased by the Debtor. The outstanding balance due from the Debtor to the Secured
Party as of July 13, 2021, is $599,336.14 (the “Balance”).

       The Secured Party shall accept the Collateral in full satisfaction of the debt due from the
Debtor.

        If you have any objection to Secured Party’s proposal to accept the Collateral in full
satisfaction of the Balance, we must receive your signed written statement of your objection
within twenty (20) days from the date of this notice. If we have not received a signed, written
objection within that time period, you will be deemed to have consented to this proposal and will
have no further right to object, and the Secured Party will retain the Collateral in full satisfaction
of the Balance, as described in this notice.

                                                    Very truly yours,


                                                    /s/Donald H. Cram

                                                    Donald H. Cram

DHC:dhc

cc:      Terri H. Didion, Assistant United States Trustee (via email)




13117.0001/15838485.1
Case 21-11271-abl   Doc 279   Entered 07/19/21 20:11:05   Page 27 of 52




                      EXHIBIT ϯ
               Case 21-11271-abl          Doc 279      Entered 07/19/21 20:11:05          Page 28 of 52


Trustee Brian Shapiro

From:                Trustee Brian Shapiro
Sent:                Saturday, July 3, 2021 10:04 AM
To:                  mguymon@goldguylaw.com
Cc:                  Brian D. Shapiro, Trustee
Subject:             Medolac


Ms.Guymon:

Consideringtherulinglastnightonconvertingthecase,IwantedtoletyouknowthatIhaveadvisedtheUSTafterthe
hearingofsuchoutcome.IamunawareifIwillbeappointedastheChapter7Trustee.However,ifIam,itappearsthat
thefirstorderofbusinessisattemptingtodoanimmediate363saleofallassets,excludingavoidanceactionsandcash.

Asyouareaware,theDIPLendercanimmediatelytakecontrolofthecollateral,forecloseonitscollateralanddoingso
withoutthenecessityofobtaininganyfurtherorderoftheCourt.Baseduponmyquickcalculations,theamountowed
onthe$500,000noteata20%interestrate(thisisthedefaultrate)isapproximately$576,027.40.Itwouldseemtome
thatconsideringtheamountofthedebtandthenecessitytobringfundsintotheEstate,anoffershouldbemorethan
$1million.Quitefrankly,IwouldwantanofferthatpermitstheCourttogiveushisimmediateattentiontopushthe
salethrough.

Ifasaleagreementisreached,thenitappearstomethataTrusteewillneedtoimmediatelytakecontroloftheassets
(competingagainsttheLender),fileanemergencymotiontoreinstatethestayandcontemporaneouslyfilea363
motion.Inmyopinion,duetoyourClients’litigation,thehardassetscouldbesoldfreeandclear,buttheFortifier
formulaandother“intellectualproperty”wouldhavetobesoldwithoutwarrantynorfreeandclearofsuchclaims.Of
course,ifyourClientisthepurchaser,thenitisanonͲissue.

TotheextentthatyourClienthasanyinterest,thenIwouldstronglyrecommendthattheyactfasttocompletesuch
sale.AnotherconsiderationyourClientmaywanttoconsiderishavingtheTrusteewaivethepreͲpetitionattorney
clientprivilege.

Ifthereisanyinterest,thenletmeknow.Hereismycellnumber(whichyoulikelyalreadyknow)702Ͳ460Ͳ1512.

~B


Brian D. Shapiro
Bankruptcy Trustee
510 S. 8th Street
Las Vegas, NV 89101
(t) 702-386-8600; (f) 702-383-0994

This e-mail message is a confidential communication from the Bankruptcy Trustee Office of Brian D. Shapiro and is
intended only for the named recipient(s) above and may contain information that is a trade secret, proprietary, privileged
or attorney work product. If you have received this message in error, or are not the named or intended recipient(s), please
immediately notify the sender at 702.386.8600 and delete this e-mail message and any attachments from your
workstation or network mail system.


                                                             1
              Case 21-11271-abl          Doc 279      Entered 07/19/21 20:11:05           Page 29 of 52


Trustee Brian Shapiro

From:               Marjorie Guymon <mguymon@goldguylaw.com>
Sent:               Wednesday, July 7, 2021 6:53 PM
To:                 Trustee Brian Shapiro
Cc:                 Chris Kroes
Subject:            Re: Medolac


Beforewecoulddosowewouldneedtoknowwhattheassetsare.Willyoubedoinganinventory?

MarjorieA.Guymon,Esq.
GOLDSMITH&GUYMON,P.C.
2055VillageCenterCircle
LasVegas,Nevada89134
(702)873Ͳ9500
goldguylaw.com
goldguytrusts.com


       OnJul7,2021,at6:27PM,TrusteeBrianShapiro<brian@trusteeshapiro.com>wrote:

       
       Marjorie.IwasjustadvisedthatIambeingappointedasthechapter7trustee.Accordinglyifthereis
       anyinterestinpurchasingtheassetsthenletmeknow.
       
       Brian
       
       BrianShapiro
       510S.8thStreet
       LasVegas,NV89101
       (p)702Ͳ386Ͳ8600
       eͲmail:Brian@TrusteeShapiro.com
       Brian@BrianShapiroLaw.com
       
       




                                                            1
               Case 21-11271-abl          Doc 279       Entered 07/19/21 20:11:05           Page 30 of 52


Trustee Brian Shapiro

From:                Marjorie Guymon <mguymon@goldguylaw.com>
Sent:                Tuesday, July 13, 2021 2:14 PM
To:                  Trustee Brian Shapiro; Livermon, Charlie
Cc:                  Didion, Terri (USTP); Matt Zirzow; Strozza, Nick (USTP); Chris Kroes; Donald H. Cram
Subject:             RE: Medolac
Attachments:         medolac message to customers.jpg


Brian,

AtthistimeProlactaisnotinterestedinpurchasingtheassetsorfundingcontinuedoperationsinordertosellproduct.I
appearsthatthedebtoristhwartingyoureffortstosellproductinanyevent.SeeattachednoticesenttoMedolac
customers.

Sincerely,
Marjorie A. Guymon
MarjorieA.Guymon,Esq.
Goldsmith&Guymon,P.C.
mguymon@goldguylaw.com
2055VillageCenterCircle
LasVegas,NV89134
Phone:(702)873Ͳ9500
Fax:(702)873Ͳ9600

Pleasevisitourwebsitesat:
www.goldguylaw.com
www.goldguytrusts.com

“LikeUs”onFacebookforupdatesandinformation.



                             

PRIVILEGEANDCONFIDENTIALITYNOTICE
******************************************************************************************
***********************
IRSRulesofPracticerequireustoinformyouthatadvice,ifany,inthisemail(includinganyattachments)
concerningfederaltaxmattersisnotintendedtobeusedandcannotbeusedorrelieduponforthepurpose
ofavoidingpenaltiesundertheInternalRevenueCode,norforpromoting,marketingorrecommendingany
transactionormatteraddressedherein.Foryourprotection,donotincludeaccountnumbers,SocialSecurity
numbers,creditcardnumbers,passwordsorothernonͲpublicinformationinyoureͲmail.


ThiseͲmailissentbyalawfirmandcontainsinformationthatmaybeprivilegedandconfidential.Ifyouare
nottheintendedrecipient,pleasedeletetheeͲmailandnotifyusimmediatelyat(702)873Ͳ9500.
                                                              1
               Case 21-11271-abl          Doc 279      Entered 07/19/21 20:11:05          Page 31 of 52


From:TrusteeBrianShapiro<brian@trusteeshapiro.com>
Sent:Tuesday,July13,20218:03AM
To:Livermon,Charlie<Charlie.Livermon@wbdͲus.com>;MarjorieGuymon<mguymon@goldguylaw.com>
Cc:TrusteeBrianShapiro<brian@trusteeshapiro.com>;Didion,Terri(USTP)<Terri.Didion@usdoj.gov>;MattZirzow
<MZirzow@lzlawnv.com>;Strozza,Nick(USTP)<Nick.Strozza@usdoj.gov>
Subject:Medolac

DearCharlieandMarjorie:

PleasenotethatadisputehasarisenbetweentheEstateandtheDIPLender,anditisunlikelythatIwillbefilingthe
motiontooperate.Assuch,IamonceagaininquiringifyourrespectiveClientshaveanyinterestinpurchasingthe
assetsoftheestate?Suchassetsincludeallitemslistedinthebankruptcyschedules(excludinganycashandcausesof
actions).TimeisoftheessencetoreachanagreementandtofilesuchapplicablemotionsbecausetheDIPLenderhas
alreadysubmittedanoticeofdefaultandcanproceedwithitsremedies.

FeelfreetoreachouttomeifyourrespectiveClientsand/oranythirdpartytheyknowmaybeinterestedinsuchassets.
IfIdonothearbackfromyou,thenIwillpresumethattheyhavenointerest.

~Brian


Brian D. Shapiro
Bankruptcy Trustee
510 S. 8th Street
Las Vegas, NV 89101
(t) 702-386-8600; (f) 702-383-0994

This e-mail message is a confidential communication from the Bankruptcy Trustee Office of Brian D. Shapiro and is
intended only for the named recipient(s) above and may contain information that is a trade secret, proprietary, privileged
or attorney work product. If you have received this message in error, or are not the named or intended recipient(s), please
immediately notify the sender at 702.386.8600 and delete this e-mail message and any attachments from your
workstation or network mail system.








                                                             2
                 Case 21-11271-abl            Doc 279        Entered 07/19/21 20:11:05               Page 32 of 52


Trustee Brian Shapiro

From:                  Trustee Brian Shapiro
Sent:                  Friday, July 16, 2021 5:03 PM
To:                    Marjorie Guymon; Trustee Brian Shapiro
Cc:                    Chris Kroes; Didion, Terri (USTP); Gulden, Cameron (USTP)
Subject:               RE: Medolac
Attachments:           RE: Medolac; Property Schedules - flagged.xlsx


Marjorie:

Ifyoumayrecall,justthispastTuesday,youadvisedmethatProlactawasnotinterestedinpurchasingsuchassets.A
copyofyourprioremailisattachedforyourconvenience.Accordingly,youleftmeundertheimpressionthatyoudid
notwantanyadditionalfollowupastotheitemsandinventory.

Consideringyourrecentemailthatthereisnowarenewedinterest,attachedisalistoftheinventoryandthefollowing
ismybestresponseastotheremainingquestions:

         Question:Whatamountofmilkisonhand?Ofthemilk,howmuchisrawandhowmuchisinthebenefit
                               productform?

                       Answer:Thereisasignificantamountofrawmilkonthepremises.Basedupontheagreement
                                             withthecoͲopitismyunderstandingthattheremainingrawmilkonthepremisesis
                                             ownedbythecoͲopnottheDebtor.Astoproduct,thereareapproximately177cases
                                             inproductformandabout3800casesthathavenotbeenlabeled.AllproductisBenefit
                                             18,20or24.
         
         Question:Whatistheamountofcashonhand?
         
         Answer:TheBankruptcyEstateisinpossessionof$184,770.79
         
         Question:Whatisthecurrenta/r?
         
                       Answer:Thereis$137,737.20inaccountreceivables.DuetotheconversiontoaChapter7and
                                             mypastexperiencesoncollectingreceivablespostͲconversion,Iwouldnotbesurprised
                                             ifthecollectabilityislessthan50%.However,itismyunderstandingthatsuchaccounts
                                             areforhospitalsandothermedicalcenters.Assuch,myestimationcouldbeoff.
                       
         Question:Areyousellingtrademarks,namesorcustomerlists?AreyousellingSOPs,
                                             forumlas[sicformulas]and/orresearchinformation?
         
                       Answer:Asofthisdate,theBankruptcyEstatehasnotenteredintoanyagreementtosellanyof
                                             theassets.TotheextentthattheBankruptcyEstateweretosellassets,itwouldlikely
                                             includeanyandallassetsoftheBankruptcyEstateexceptforcash,avoidanceactions
                                             andanyotheractions.

Thankyouforyourinquiry.Ifthereisanyinterestinpurchasingsuchassets,thenIurgeyoutoactpromptlybecause
timeisoftheessence.

`B

                                                                    1
               Case 21-11271-abl          Doc 279      Entered 07/19/21 20:11:05          Page 33 of 52



Brian D. Shapiro
Bankruptcy Trustee
510 S. 8th Street
Las Vegas, NV 89101
(t) 702-386-8600; (f) 702-383-0994

This e-mail message is a confidential communication from the Bankruptcy Trustee Office of Brian D. Shapiro and is
intended only for the named recipient(s) above and may contain information that is a trade secret, proprietary, privileged
or attorney work product. If you have received this message in error, or are not the named or intended recipient(s), please
immediately notify the sender at 702.386.8600 and delete this e-mail message and any attachments from your
workstation or network mail system.








From:MarjorieGuymon<mguymon@goldguylaw.com>
Sent:Friday,July16,20213:58PM
To:TrusteeBrianShapiro<brian@trusteeshapiro.com>
Cc:ChrisKroes<chris@mccarthykroes.com>
Subject:Medolac

Brian,

Asapotentialbuyerofassets,andapossibleobjectortothepending9019motion,Prolactawouldlikeacurrent
inventorytoknowwhatisbeingsold.Ihadpreviouslyaskedyouforaninventoryandyouadvisedmethatyouwouldbe
goingtothepremiseslastweektocheckouttheassetsandwouldgetbacktome.

Whatamountofmilkisonhand?
Ofthemilk,howmuchisrawandhowmuchisinthebenefitproductform?
Whatistheamountofcashonhand?
Whatisthecurrenta/r?
Areyousellingtrademarks,namesorcustomerlists?
AreyousellingSOPs,forumlasand/orresearchinformation?

Sincerely,
Marjorie A. Guymon
MarjorieA.Guymon,Esq.
Goldsmith&Guymon,P.C.
mguymon@goldguylaw.com
2055VillageCenterCircle
LasVegas,NV89134
Phone:(702)873Ͳ9500
Fax:(702)873Ͳ9600

                                                             2
              Case 21-11271-abl      Doc 279     Entered 07/19/21 20:11:05       Page 34 of 52


Pleasevisitourwebsitesat:
www.goldguylaw.com
www.goldguytrusts.com

“LikeUs”onFacebookforupdatesandinformation.



                         

PRIVILEGEANDCONFIDENTIALITYNOTICE
******************************************************************************************
***********************
IRSRulesofPracticerequireustoinformyouthatadvice,ifany,inthisemail(includinganyattachments)
concerningfederaltaxmattersisnotintendedtobeusedandcannotbeusedorrelieduponforthepurpose
ofavoidingpenaltiesundertheInternalRevenueCode,norforpromoting,marketingorrecommendingany
transactionormatteraddressedherein.Foryourprotection,donotincludeaccountnumbers,SocialSecurity
numbers,creditcardnumbers,passwordsorothernonͲpublicinformationinyoureͲmail.


ThiseͲmailissentbyalawfirmandcontainsinformationthatmaybeprivilegedandconfidential.Ifyouare
nottheintendedrecipient,pleasedeletetheeͲmailandnotifyusimmediatelyat(702)873Ͳ9500.





                                                        3
Case 21-11271-abl   Doc 279   Entered 07/19/21 20:11:05   Page 35 of 52




                      EXHIBIT 4
      Case 21-11271-abl       Doc 279     Entered 07/19/21 20:11:05          Page 36 of 52




Lessor                 DescriptionofEquipment        PurchaseOption       AmountOwed
                                                         Price
BrickhouseCapital,LLC 1Retort                     $1.00                 
CrestmarkEquipment
Finance
BrickhouseCapital,LLC 1SpectramaxMicroplate        PurchaseFinance      Approx.
TargetedLeaseCapital ReaderwithInjectors                                  $48,957.30
                          1SpectramaxID5Injector
                          1PowerCord
                          1SpectramaxID5ScanLater
                          Set
                          1Centrifuge
DominoAmjet,Inc.       1AxDrivenAirdryer          None                 
                          1AXSERIESITMTYPE2
                          1PulseRS6M,60u,Printhead
                          &Conduit
                          1AxStarterPack
                          1StatusPack
                          1CommsPack
                          1ProfessionalPrintingPack
                          1RemoteTouchscreen10inch
                          1CABLE0.7MREMOTE
                          TOUCHSCREEN10INCH
                          1SUPPORTUIASSY
                          1FLOORMOUNTINGKIT
                          1NA29INAXPRINTERSTANDͲ
                          AX350ORAX550
                          1BEACONASSEMBLYTYPE2
                          1PHOTOELECTRIC
                          COMMUNICATIONSENSOR
                          WITHLUMBERGCONNECTOR
                          1ENCODERKITD+BCP7
                          1Ax550iRSPrinter
                          13BK102ͲInkPrinter
                          2SPECIALIST3BK102S
                          THERMOCHROMICBLACKͲTOͲ
                          REDINKVEGETABLEOil
                          RESISTANT
                          1MAKEͲUPFOR3BK102SͲCASE
                          OF4CARTRIDGES
                          2WASH,WlͲ3001LTEA
                          1AXͲSERIESSAFEGUARD1003
                          YEARINVOICEDINADVANCE
M2LeaseFunds           16'ThermoHamiltonConcept PurchaseFinance       
                          FumeHood
                          1MicrofluidicsMͲ700
                          HomogenizerMicrofluidizer
                          8Skidding
     Case 21-11271-abl        Doc 279      Entered 07/19/21 20:11:05           Page 37 of 52




                         1CBINͲ30x36x32
                         1EnerquipHeatExchanger
                         1FisherScientificlsotemp
                         ProgrammableFurnace
                         5VWRSingleChannelPipettes
                         1FiltrineRecirculatingLoop
                         Chiller
                         1VacuumOven
                         1LaboratoryWorkstationon
                         Wheels,6Foot
BrickhouseCapital,LLC 1Copelandl0HPCompressor,      PurchaseFinance      
                        120K.@+45/130460/3
NavitasCreditCorp.    1COPELANDSALVAGEDISCUS
                         COMPRESSOR(CORE)
                         1COPEDISCUSCOMPlSHP
                         63K@Ͳ2S/10S208/230/460
                         1COPELANDSALVAGEDISCUS
                         COMPRESSOR(CORE)
                         2IRPDPCONTACTOR3P
                         60AMP120VACCOIL
                         2AV9000RECORDER
                         CONTROLLER4PEN
                         1RTDSANITARY
                         1RIDSANITARY
                         1RIDSANITARY
                         1RTDSANITARY
                         1RIDSANITARY
                         1RIDSANITARY
                         2MOUNTINGBRACKETFORA
                         VͲ9000ANDAJͲ300
                         6CT1407SF0311A2WIRING
                         HEADCT
                         1KITTOOLSTDM700
                         1SPAREPARTSM7.125Ͳ30
                         1TOOLSEALREMOVALASSY
                         M70030K
                         1PLUNGER30K1.000/.999OD
                         17Ͳ4PH
BoulderInvesto,LLC    1031and1027Nevada             None                  Monthlyrentof
(Landlord)              Highway,BoulderCity,NV.                              $18,800.00
StearnsBankLease     1HPsp2Ͳ12HAutomaticFilling   Purchase              $88,966.77
                         andCapping                      Agreement             through7/23/21
ThermoFisherScientific 1QS5(A28139)                   $1.00Buyout          
ThermoFisherScientific ShopAmpTubeStirip,Gelow       $1.00Buyout          
                         Power,Nanodrop,
                         Spectromoter,MagMax
                         (difficulttoread)
Case 21-11271-abl   Doc 279   Entered 07/19/21 20:11:05   Page 38 of 52




                        EXHIBIT 5
                                   Case 21-11271-abl                                 Doc 279                 Entered 07/19/21 20:11:05                                 Page 39 of 52


#    Date Acq            Description          Cost      Salvage Value     Depr        Location     Flag                     Description                               Color          Designation          Location Codes
                                                                          Basis
                                                                For Liquidation Calculation                                                                            Pink             Lease                   Lab
3     7/1/2013           FREEZER              484.92         0           484.92          Lab       Blue                     chest freezer                     1   1   Yellow     Stay With Building         Parking Lot
4    10/1/2013           TRAILER               1000         250            750       Parking Lot   Blue                 Trailer in parking lot                1   1    Blue          Liquidation          Warehouse (Main)
5     2/4/2014      CALAIS HUMAN MILK         59500        10000         49500           Lab       Blue                                                       1   1   Orange   Broken - Scrap Materials    Back Hallway
                        ANALYZER
6    2/11/2014      BLACK FREEZER BINS        710.21        50           660.21      Warehouse     Blue                   Storage for Milk                    1   1   Green          BC Electric                R&D
7    2/25/2014        VACUUM SEALER            2165         300           1865          Small      Blue                   One Uline Sealer                    1   1                                       Small Cleanroom
                                                                                     Cleanroom
8     3/1/2014    STAINLESS STEEL TANK        39090       7174.12       31915.88     Warehouse     Blue                   CIP tank system                     1   1                                       Large Cleanroom
                        SYSTEM                                                         (main)
9     3/1/2014    MOVEABLE CLEAN ROOM        85845.9       10000        75845.9      Warehouse     Blue   Free Standing and Walls for Elena's new office      1   1                                           Outback
                                                                                       (Main)
10    3/1/2014          CIPSYSTEM            46645.43       8000        38645.43     Warehouse     Blue                                                       1   1                                           Freezer
                                                                                       (Main)
11    3/1/2014       VAT FOR THAWING         12158.43        0          12158.43     Warehouse     blue              2 original hot and cold vat              1   1                                       Conference Room
                                                                                       (Main)
12    3/1/2014           CHILLER             19394.32       4000        15394.32     Warehouse     Blue             One of two original chillers              1   1                                            Roof
                                                                                       (Main)
14    3/1/2014      SAFETRY EYE WASH         1175.24         0          1175.24      Warehouse     Blue                                                       1   1                                            ALL
                         STATION                                                       (Main)
15    3/1/2014     WATER HEATER FOR CIP      8969.67        500         8469.67      Warehouse     Blue                                                       1   1
                         SYSTEM                                                        (Main)
16    3/1/2014        PUMP FOR VAT           2409.75        300         2109.75      Warehouse     blue                    Stainless Pump                     1   1
                                                                                       (Main)
17    3/1/2014     PUMP FOR CLEAN ROOM        1325          200           1125       Warehouse     blue                    Stainless Pump                     1   1
                                                                                       (Main)
19    3/8/2014       WIRE KENNEL FOR           359           30           329         Outback      blue                fencing around boilers                 1   1
                    CHEMICAL STORAGE
20   3/12/2014        STORAGE BINS            1078.8         50          1028.8      Warehouse     blue                     Storage Bins                      1   1
                                                                                      (Main)
22    4/9/2014     LUMINATOR & DOCKING       2353.76        300         2053.76        Lab         Blue      Camera and UV illuminator for lab work           1   1
                        STATIONS
23    4/9/2014       WASHER & DRYER          1149.95        300          849.95     Warehouse      Blue               Stacked Laundry System                  1   1
                                                                                      (Main)
25    5/7/2014     STAINLESS STEEL CART      1215.31        300          915.31     Warehouse      Blue                     Rolling Cart                      1   1
                                                                                      (Main)
27   5/19/2014        FREEZER TRAYS           378.4          50          328.4      Warehouse      Blue                  Some of the Trays                    1   1
                                                                                      (Main)
28    6/4/2014       64 STORAGE BINS          575.36         75          500.36     Warehouse      Blue                Storage Bins for Milk                  1   1
                                                                                      (Main)
29    6/4/2014           SHELVING             179.98         25          154.98     Warehouse      Blue             Basic Shelves (garage style)              1   1
                                                                                      (Main)
30    6/4/2014         3WIRE RACKS            476.97         75          401.97     Warehouse      Blue                    Freezing Racks                     1   1
                                                                                      (Main)
31    6/6/2014         3 DOOR FREEZER     4380               500          3880         R&D         Blue                    3 door upright                     1   1
32   6/12/2014    ANDRITZ FRAUTECH COLD 26682               4000         22682         Large       Blue                   Separator (large)                   1   1
                            MILK...                                                 Cleanroom
33   6/24/2014      SC-450 AUTO SCRUBBER 4151.79            800         3351.79    Back Hallway    Blue                Walk Behind Scrubber                   0   1
34   7/10/2014         STORAGE RACKS       855              200           655        Freezer       Blue                  Freezing Racks                       1   1
35   7/16/2014     CLEAN ROOM ADDITIONS 1081.89             100          981.89     Warehouse      Blue                                                       1   1
                         {MOVABLE...                                                  (main)
36   7/21/2014    COMMERCIAL BUG ZAPPER 587.93               50          537.93     Warehouse      Blue                       Roll Style                      1   1
                                                                                      (Main)
37   7/24/2014         BENCH SCALE           1115.08        200          915.08     Warehouse      Blue                Incoming Cooler Scale                  1   1
                                                                                      (Main)
38   7/29/2014      WAREHOUSE RACKS           629.93        100          529.93     Warehouse      Blue                     tool Racking                      1   1
                                                                                      (Main)
39   8/28/2014    CLEAN ROOM ADDITIONS        766.8          50          716.8      Warehouse      Blue                   additional Plastic                  1   1
                       (MOVABLE...                                                    (main)
40    9/2/2014       AIR COMPRESSOR           4758.52        750        4008.52     Warehouse      Blue                                                       1   1
41    3/9/2015      CONVEYOR SYSTEM          16663.53       3000        13663.53    Warehouse      blue                 Overhead Conveyer                     1   1
                                                                                      (main)
42    3/9/2015             VATS              43945.75       8000        35945.75    Warehouse      blue     Next 2 vats - not including the original two      0   1
                                                                                      (Main)
43    3/9/2015           CHILLER              11450         1500          9950      Warehouse      Blue             One of two original Chillers              1   1
                                                                                      (Main)
44    3/9/2015            TANKS              18369.35       5000        13369.35       Large       Blue        Broken Conical , good large tank ***           1   1
                                                                                    Cleanroom
45    3/9/2015          WASH TUNNEL          5243.51        800         4443.51    Back Hallway    Blue                                                       1   1
46   3/15/2016       110 RO MINI SPIRAL       10510         750          9760           Lab        Blue                                                       1   1
                     FILTRATIO SYSTEM
47   8/10/2016     STAINLESS STEEL TABLE       350          100           250                      Blue               General basic steel table               1   1
                         W/ CASTORS
48   9/16/2016       24" X 24" TABLE FOR       115           10           105          Large       Blue               Tall Mount For Hopper                   1   1
                         WAREHOUSE                                                   Cleanroom
49   10/1/2016    BEE MINl30 HOMOGENIZER      64950          0           64950         Small       Blue                 Small Homogenizer                     1   1
                                                                                     Cleanroom
50   10/10/2016 JOA MODEL PF-200 PISTON       6500           0            6500         R&D         Blue                                                       1   1
                         FILLER
51   10/10/2016   JACKETED HOPPER W/          3900           0            3900         Large       Blue                                                       1   1
                         STIRER                                                      Cleanroom
52   10/10/2016 CS-13 BAG SEALER SYSTEM       3800           0            3800         R&D         Blue               Blue non-vacuum sealer                  1   1

53   10/10/2016 ASC CONVEYOR W/ RUBBER        595.99         0           595.99                    Blue                   Boxed Conveyer                      1   1
                         BELT
54   10/10/2016  8 CUSTOM STEEL TRAYS         1859           0            1859         R&D         Blue   Small Retort Trays (Metal) specific to packaging    1   1

58   10/17/2016     BACK UP GENERATOR        1699.98         0          1699.98      Warehouse     Blue                                                       1   1
                                                                                       (main)
59   10/27/2016    4.4 GALLON EXPANSION       760.01         0           760.01      Warehouse     Blue       Pump Here, expansion tank abandoned             1   1
                            TANK                                                       (main)
60   11/17/2016           2 SCALES            345.75         0           345.75         Large      Blue                                                       1   1
                                                                                     Cleanroom
62   5/20/2017       FILTRATION SKID         22391.13        0          22391.13        Large      Blue                                                       1   1
                                                                                     Cleanroom
63    7/1/2017       RE-TORT MACHINE         100972          0          100972          R&D        Blue                     Small Retort                      1   1
64   7/17/2017     MOTOR CONTROL FOR          337.5          0           337.5          Large      Blue                                                       1   1
                         SEPARATOR                                                   Cleanroom
65   9/13/2017     16 11x8.5 - 3/4" TEFLON    7585           0            7585          R&D        Blue    New Trays for Small retort (Plastic) specific to   1   1
                       ROUTED TRAYS                                                                                        packaging
66   1/10/2018          BAND SEALER          1612.92         0          1612.92        R&D         Blue                                                       1   1
                                   Case 21-11271-abl                        Doc 279                Entered 07/19/21 20:11:05                     Page 40 of 52


67    1/11/2018    CARDINAL 180 INDICATOR      995       0        995       Warehouse      Blue                                          1   1
                       SCALE & 4x4…                                          (main)

68    4/10/2018      2.5 TON PALLET JACK      281.44     0       281.44     Warehouse      Blue                                          1   1
                                                                              (main)
69    6/12/2018          ICE MAKER            2000        0      2000      Back Hallway    Blue                                          1   1
73    7/31/2018     JACKETED UNITANK &       5554.15      0     5554.15        Large       Blue                                          1   1
                            HOSES                                           Cleanroom
74    10/10/2018           BOILER            180343.8   10000   170343.8                   Blue                 Two Units                1   1
75    11/13/2018     SEALER AND CAPPER        17550     1500     16050         R&D         Blue                                          1   1
76    12/9/2018            WELDER              2295      200      2095      Warehouse      Blue                  Broken                  1   1
                                                                              (main)
82    10/30/2019     ELECTRIC FORKLIFT        4000       500     3500       Warehouse      Blue                                          1   1
                                                                              (main)
83    4/30/2020       PD PROCESS PUMP        2059.14    250     1809.14     Warehouse      Blue                                          1   1
                                                                              (main)
88    10/2/2020     SELF DUMPING HOPPER      1163.94    200      963.94     Warehouse      Blue                                          1   1
                                                                              (main)
89    10/15/2020 EQUIPMENT FROM ULMER'S 50375.63          0     50375.63    Warehouse      Blue                                          0   1
                                                                              (main)
92    12/29/2020    STEEL COR CONVEYOR        396.21      0      396.21     Warehouse      Blue                                          1   1
                                                                              (main)
141    5/7/2014        DYMO PRINTER           271.39     40      231.39     Warehouse      Blue                                          1   1
                                                                             (Main)
143   5/23/2014     HONEYWELL VOYAGER          439       50       389       Warehouse      Blue                                          1   1
                        1202G SCANNER                                        (Main)
144   6/18/2014     DYMO TWIN TURBO 450       208.35     25      183.35     Warehouse      Blue                                          1   1
                           PRINTER                                           (Main)
152 10/3/2014       FINGER PRINT SCANNER      168.3      20      148.3         ALL         Blue                                          1   1
155 11/18/2016        PARAGON BAR CODE       2164.22      0     2164.22     Conference     Blue     Scanner and sticker combined order   0   1
                           READERS                                             Room
164   4/29/2020    HP PRINTER FOR SHIPPING    340.21     25      315.21     Warehouse      Blue                                          1   1
                                                                             (Main)
165   9/15/2020UNINTERRUPTED POWER            357.62     25      332.62     Warehouse      Blue                                          1   1
                      SUPPLY                                                 (Main)
166 10/15/2020 VARIABLE FREQUENCY             478.58     50      428.58     Warehouse      Blue                                          1   1
                       DRIVE                                                 (Main)
172 3/10/2014      WATER BATH                257.55      30      227.55                    Blue                   Gone                   0   1
173 5/1/2014 3 COMPARTMENT FREEZER           1007.69     200     807.69        Lab         blue          Lab Fridge (mismarked)          1   1

174   8/18/2014    2 TUBE CENT STERILE        330.76     50      280.76        Lab         blue                                          1   1
                            RACKS
175   8/19/2014 NUAIRE BIOLOCIAL SAFETY       1000       75       925          Lab         blue                                          1   1
                            HOOD
176   8/19/2014      ROBOCYLER 96 PCR          350      150       200          Lab         blue                                          0   1
                          MACHINE
177   8/19/2014    SPECTRAFUGE MICRO           325      150       175          Lab         blue                                          1   1
                        CENTRIFUGE
178   8/19/2014           FISHER UV            700       35       665          Lab         blue                                          1   1
                     TRANSLUMINATOR
179   8/19/2014   BIORAD POWER SUPPLY          75        20        55          Lab         blue                                          1   1
180   8/19/2014    VWR CO2 INCUBATOR           300       75       225          Lab         blue                                          1   1
181   8/20/2014      HOT STIR MACHINE        321.42      50      271.42        Lab         blue                                          1   1
182   8/20/2014           PH METER           905.14      75      830.14        Lab         blue                                          1   1
183   8/27/2014     INCUBATOR SHAKER         6203.22    1500    4703.22        Lab         blue                                          1   1
                         PLATFORM
184   8/27/2014   AUTOCLAVE BASKETS          11600.88   2000    9600.88        Lab         blue                                          1   1
185   8/29/2014  NIKON E200 MICROSCOPE        5034.04   1250    3784.04        Lab         blue                                          1   1
186    9/3/2014  TUBE CENTRIFUGE RACK         330.76     50      280.76        Lab         blue                                          1   1
187   9/12/2014  GLASSWARE & SUPPLIES         7979.87    600    7379.87        Lab         blue                                          1   1
188   9/17/2014 320 x .001g BALANCE SCALE     1064.2     200     864.2         Lab         blue                                          1   1

189 10/23/2014    @ WATER SYSTEM             3376.91    400     2976.91        Lab         blue                                          1   1
190 10/29/2014       OSMOMETER                2495      300       2195         Lab         blue                                          1   1
191 11/5/2014 MINI SUB V+CEKK GT, GEL        418.95      0       418.95        Lab         blue                                          1   1
                     CAST 7X10...
192 10/16/2017 TANGENT LAB FILTRATION          661       75       586          Lab         blue                                          1   1
                       SYSTEM
193 2/13/2018 ROSS ULTRA GLASS PH/ATC         613.2       0      613.2         Lab         blue                                          1   1
                       ELECT,...
194 8/16/2018 LMI UNI-DOSE U031-281TT         215.94      0      215.94        Lab         blue                                          1   1
                        PUMP
195 8/28/2018 SEWARD STOMACHER 80 BA          527.83      0      527.83        Lab         blue                                          0   1
                        7020...
196 9/5/2018        SORVALL RC-5B             814.98      0      814.98        Lab         blue                                          1   1
                   REFRIFERATED ...
197 1/15/2019     CENTRIFUGE 5430R           8374.37    1200    7174.37        Lab         blue                                          1   1
199 11/25/2019 NEW LEAF FEEDING PUMP         525.49      50      475.49        Lab         blue                                          0   1

202   3/13/2020 SLAVIC CREAM SEPARATOR        215.66     10      205.66        Lab         blue                                          1   1

18     3/7/2014         MILK FILTER           1484.6     25      1459.6     Warehouse     Orange       disposable filtration module      1   1
                                                                             (Main)
57    10/10/2016        VIDEOJET 1220         9001.6      0      9001.6                    Pink      Leased Domino Brand Misstated       1   1
78     5/6/2019         NEW RE-TORT          325610.4   30000   295610.4    Warehouse      Pink                                          1   1
                                                                              (main)
81    9/15/2019       FILLING MACHINE        139399     15000   124399         Large       Pink               Main Filler in             1   1
                                                                            Cleanroom
84    9/25/2020      M700 HOMOGENIZER        114277.7   20000   94277.66       Large       Pink                                          1   1
                                                                            Cleanroom
87    9/25/2020    2 AV9000 TEMPERATURE      18225.49   1500    16725.49    Warehouse      Pink                                          1   1
                        RECORDER ...                                          (Main)
198   1/15/2019        SPECTAMAX ID5         49181.39   5000    44181.39        Lab        pink                                          1   1
                    MICROPLATE READER
200    2/5/2020    QUANTUM STUDIO 5 DNA      25895.63   1500    24395.63       Lab         pink                                          1   1
                           TESTER
201    2/5/2020          NANODROP            16132.6    1600    14532.6        Lab         pink                                          1   1
                       SPECTROMETER
13     3/1/2014      SPRINKLER SYSTEM         2453       400     2053       Warehouse     Yellow                                         1   1
                                                                              (Main)
21    3/25/2014          CARPETING           1203.39     100    1103.39     Warehouse     Yellow                  Entry                  1   1
                                                                              (Main)
24    4/28/2014     DOOR IMPROVEMENT          592.93     50      542.93        Small      Yellow   Two White Doors on small cleanroom    1   1
                       {MOVABLE...                                          Cleanroom
                                   Case 21-11271-abl                        Doc 279              Entered 07/19/21 20:11:05        Page 41 of 52


55    10/10/2016 BOILER INSTALL & FREIGHT 39998.77        0      39998.77               Yellow       Installation Work    1   1

56    10/10/2016     RE-TORT INSTALL &       18807.42     0      18807.42               Yellow      Retort Install Work   1   1
                          FREIGHT
77     3/1/2019      VAT MODIFICATIONS       3734.82      0      3734.82    Warehouse   Yellow                            1   1
                                                                             (main)
79    9/15/2019       NEW CLEAN ROOM         65395.09   7500     57895.09   Warehouse   Yellow                            1   1
                                                                             (main)
80    9/15/2019    HEPA FILTRATON SYSTEM 16284.74       2500     13784.74   Warehouse   Yellow                            1   1
                         FOR CLEAN...                                        (main)
85    9/25/2020        COPELAND 10HP      5865.69        800     5065.69      Roof      Yellow                            1   1
                        COMPRESSOR
86    9/25/2020        COPELAND 15HP      8798.54       1200     7598.54      Roof      Yellow                            1   1
                        COMPRESSOR
90    10/21/2020   SMOKE DETECTOR & MISC 1.435.95        100     1335.95    Warehouse   Yellow                            1   1
                                                                             (main)
91    10/21/2020   ACCESS CONTROL            1892.16     75      1817.16    Warehouse   Yellow                            1   1
                   HARDWARE FOR...                                           (main)
 26 5/12/2014  EVAPORATING COOLING           3765.52     800     2965.52                                                  0   1
                          FAN
 61 3/15/2017          FORKLIFT               2340        0        2340                                   Gone            0   1
121 3/21/2019     6 L-SHAPED DESKS           509.22      100      409.22                                                  0   1
122 5/1/2019     TRADE SHOW BOOTH            9361.45     750     8611.45                                                  0   1
123 3/12/2020  4 GLASS & METAL DESKS         1299.35     200     1099.35                                                  0   1
124 7/10/2020    DENON AUDIONIDEO            302.37      50       252.37                                                  0   1
                       RECEIVER
127 3/17/2013           PRINTER              254.55       0       254.55                                                  0   1
128 4/19/2013         COMPUTER               539.99       0       539.99                                                  0   1
129 8/2/2013      LAPTOP COMPUTER            793.13       0       793.13                                                  0   1
130 8/6/2013        PPT PROJECTOR            466.95       0       466.95                                                  0   1
131 9/9/2013         COMPUTERS               1149.98      0      1149.98                                                  0   1
132 12/13/2013          PRINTER              299.99      20       279.99                                                  0   1
133 2/25/2014 HP PAVILION 23 COMPUTER        799.99      100      699.99                                                  0   1

134    3/6/2014     DESK TOP COMPUTER        806.99      100      706.99                                                  0   1
139   3/21/2014     2 LAPTOP COMPUTERS       1844.97     200     1644.97                                                  0   1
140   3/24/2014        APPLE iPHONE &         902.9      100      802.9                                                   0   1
                        ACCESSORIES
142   5/20/2014    HP PAVILLION COMPUTER      799.99     75       724.99                                                  0   1

145    7/3/2014       COMPUTER MONITOR      119.99       15       104.99                                                  0   1
146   7/28/2014      HP OJ6700 PRINTER/ FAX 1874.97      200     1674.97                                                  0   1
147   8/11/2014     HP PAVILLION COMPTER    749.99       100      649.99                                                  0   1
148   8/11/2014        HP 110-210 DESKTOP   279.99       50       229.99                                                  0   1
                           COMPUTER
149   9/30/2014    BAR TENDER AUTOMATION      750        50        700                                                    0   1
                           PRINTER. ..
150   10/1/2014     HP PAVILLION COMPUTER 649.99         80       569.99                                                  0   1

151   10/2/2014    HP PAVILLION COMPUTER      749.99     100      649.99                                                  0   1

153 10/14/2014     HP PAVILLION COMPUTER      699.99     75       624.99                                                  0   1

154 10/20/2014          4 HP PAVILLION       2799.96     400     2399.96                                                  0   1
                          COMPUTERS
156   8/22/2017      DELL INSPIRON 13 7000    584.36      0       584.36                                                  0   1
                           LAPTOP...
157   11/9/2017     ASUS LAPTOP COMPUTER      864.92     75       789.92                                                  0   1

158    1/2/2018     HP COLOR LASER JETPRO   342.04        0       342.04                                                  0   1
                              MFP
159   4/11/2018       HP 15-aq273 LAPTOP    809.61        0       809.61                                                  0   1
                          COMPUTER
160    5/1/2018       DELL INSPIRON 3263    541.24        0       541.24                                                  0   1
                          COMPUTER
161 12/13/2018       DELL INSPIRON 24-377   757.74       100      657.74                                                  0   1
                          COMPUTER
162 12/21/2018       DELL INSPIRON 15-5000  557.42       75       482.42                                                  0   1
                          COMPUTER
163    4/4/2020      ACCOUNTING LAPTOP      758.61       50       708.61                                                  0   1
                          COMPUTER
169 11/14/2017      HP15-BS033CL COMPUTER   490.86       50       440.86                                                  0   1
207 3/31/2020             ICE MAKER         594.94       75       519.94                                                  1   1
208 5/6/2020          THEMO SCIENTICIC      4018.88      750     3268.88                                                  1   1
                        LABORATORY...
210    4/1/2018      1989 DODGE RAM 1500     4000         0       4000                                                    0   1
                            TRUCK
211   9/14/2020    FORD F-150 TRUCK (BLACK} 10000       2000      8000                                                    0   1

214 11/1/2016     CEILING INSULATION         5276.8       0       5276.8                                                  0   1
215 4/12/2018    SINK FOR CLEAN ROOM         5004.82      0      5004.82                                                  1   1
216 11/9/2018      HIGH LED LIGHTING          2300       200       2100                                                   0   1
217 11/12/2018 FINGER PRINT ELECTRONIC       489.98      25       464.98                                                  1   1
                         ACCESS
218 3/1/2019    FIRE SPRINKLER SYSTEM         11810     1000      10810                                                   0   1
219 4/1/2019           LEASEHOLD             113450.8     0      113450.8                                                 0   1
                     IMPROVEMENTS
220 9/3/2020     2 RING CENTRAL VIDEO         1089.1     75       1014.1                                                  0   1
                       DOOR BELLS
221 9/3/2020         SECURITY GATE            2486.12     500     198.61                                                  0   1
224 3/16/2021      EXTERIOR REMODEL          71225.14      0     71225.14                                                 0   1
 95  9/4/2020 REFRIDGERANT RECOVERY           647.50    100.00    547.50                                                  1   1
 96 9/28/2020     DELTA 10" TABLE SAW         648.42    100.00    548.42                                                  1   1
 97 9/28/2020           CHOP SAW              433.16     75.00    358.16                                                  1   1
 98 11/9/2020           Work Stand            193.99     25.00    168.99                                                  0   1
101 12/11/2013      OFFICE FURNITURE         2,961.94   500.00   2,461.94                                                 0   1
102 12/17/2013        OFFICE DESK             746.99    125.00    621.99                                                  0   1
103 1/10/2014       OFFICE FURNIURE           282.97     40.00    242.97                                                  0   1
104 4/3/2014           CELL PHONE             292.20     25.00    267.20                                                  0   1
105 7/2/2014          FILE CABINET            153.99     50.00    103.99                                                  0   1
106 7/2/2014           TELEPHONE               99.99     20.00    79.99                                                   0   1
107 7/14/2014 4 SHELF STORAGE CABINET         245.98     30.00    215.98                                                  0   1
108 8/13/2014         DESK&HUTCH              580.97    100.00    480.97                                                  0   1
109 8/22/2014         DESK& HUTCH             580.97    100.00    480.97                                                  0   1
110 8/27/2014         OFFICE CHAIR             59.99     10.00    49.99                                                   0   1
Case 21-11271-abl   Doc 279   Entered 07/19/21 20:11:05   Page 42 of 52




                        EXHIBIT 6
Case 21-11271-abl   Doc 279   Entered 07/19/21 20:11:05   Page 43 of 52
Case 21-11271-abl   Doc 279   Entered 07/19/21 20:11:05   Page 44 of 52
Case 21-11271-abl   Doc 279   Entered 07/19/21 20:11:05   Page 45 of 52
Case 21-11271-abl   Doc 279   Entered 07/19/21 20:11:05   Page 46 of 52
Case 21-11271-abl   Doc 279   Entered 07/19/21 20:11:05   Page 47 of 52
Case 21-11271-abl   Doc 279   Entered 07/19/21 20:11:05   Page 48 of 52
Case 21-11271-abl   Doc 279   Entered 07/19/21 20:11:05   Page 49 of 52
Case 21-11271-abl   Doc 279   Entered 07/19/21 20:11:05   Page 50 of 52
Case 21-11271-abl   Doc 279   Entered 07/19/21 20:11:05   Page 51 of 52
Case 21-11271-abl   Doc 279   Entered 07/19/21 20:11:05   Page 52 of 52
